Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Josh Kennedy at 571-272-8297 if you have any questions regarding this correspondence and/or replying.  If you cannot reach me, please leave a voicemail and I will try to return your call within 24 hours.
Claims 1-2 have been examined.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The disclosure provides,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Drawings
The drawings are objected to because they fail to include cross hatching for the various sectioned components.  Note that the brief description says Figures 3-6 are partial sectional illustrations and the various elements shown in cross section, should include proper cross hatching (See MPEP 608.02(IX)).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
There are a number of antecedent basis throughout the claims which result in a lack of clarity of the recited structural features (e.g. "the installation", "the body", "the inner side", "the sides", "the threading", "the inner part", “the inner wall”, “the bottom”, “the plant aperture”, “the vertical axis”, “the depth and pitch”, “the depth and step”, “the internal thread”, “the seating expansion”, “the internal diameter”, and “the outer diameter”). The first time an article is set forth in the claims it must be preceded by 'a' or 'an' and each subsequent instance of the article (using the same nomenclature) must be preceded by 'the' or 'said'.  Also note that terminology for the same feature should remain consistent throughout the claims (e.g. main drainage system and main drainage).
Lines 7 and 16: it appears that “expansion” should be changed to --extension--.
Line 8: there appears to be a term missing between “the” and “has”.
	Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Fulbrook (US Patent Application Publication 2013/0118074) in view of Tae (Korean Patent 20180058086) and Krack et al (EP 3,533,319).

the body further comprises a planting hole (14) and an outlet (18a) for removing excess water and nutrients 
moreover, the landing extension contains a first twisting connection member (16) on the inner side of the landing expansion and a stopper (40) for fixing the threading during installation (Fig 6), 
the plant aperture is located at an acute angle to the vertical axis of the housing (Fig 4), 
a second twisting connection member is provided on the outer part of the outlet, the depth and pitch of which are commensurate with the depth and step of the first twisting connection member in the seating expansion, and 
the internal diameter of the landing extension is commensurate with the outer diameter of the outlet (Fig 1).

	However, Fulbrook does not disclose wherein the twisting connection members of the landing extension being corresponding thread having a stopper.
	Tae teaches a similar modular grow box (3) which is to be connected vertically do other modular grow boxes (Fig 6), wherein each grow box has upper (32) and lower (31) threaded connection members having a stopper (top surface of 3) in order to couple the modular members together to form a planting system.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the bayonet lock of Fulbrook to be threaded members as taught by Tae as this is a known technique in the art of horticulture for connection of modular, stacking members.  A person with ordinary skill has good reason to pursue the known options within his or her technical grasp and this substitution of one connection mechanism for another would produce expected and predictable results

	Krack et al disclose a similar modular grow box (12) which is to be connected vertically do other modular grow boxes (Fig 6), wherein each housing of the grow boxes comprise a drainage system (17; Fig 5) supported at an angle relative to an inner wall of the housing which controls the distribution of water onto the plants (Col 6, Lines 46-58).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the housing of Fulbrook to have the drainage system as taught by Krack et al to control the distribution of the water onto the plants to allow a good oxygenation of the water as well as a good and uniform distribution of the nutrient solution to the roots of the inserted plant.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner has cited several references, such as Riley et al, Van Buuren et al, Woo et al, and Cheon et al which show different modular planter systems, that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via:
Mail (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0092.pdf), 
Fax (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0097.pdf) or 
EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    77
    145
    media_image2.png
    Greyscale


The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.  For the applicant’s convenience, the examiner has included a template for authorizing email communications with the examiner if email communication is preferred to telephonic communication. Please note that the authorization must be submitted via mail, facsimile, or EFS-Web (i.e., it cannot be emailed to the examiner). 


IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


Application Number: 

Filing Date: 

Title: 
Examiner Name: Joshua T. Kennedy



      *           *           *           *           *           *           *           *         *           *


Date:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

AUTHORIZATION FOR ELECTRONIC COMMUNICATION
Sir:

Recognizing that Internet communications are not secure, I/we hereby authorize the USPTO to communicate with me/us concerning any subject matter of this application by electronic mail. I/We understand that a copy of these communications will be made of record in the application file.

Respectfully submitted, 


By: ______________________________________
Printed Name: 

Email Address: 


Applicant is encouraged to contact the Examiner if a more detailed explanation of this Office action is desired.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        3/17/2021